Citation Nr: 1811647	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected degenerative joint disease, lumbosacral spine, currently with an evaluation of 10 percent from August 25, 2006 and 20 percent from February 11, 2011.

2.  Entitlement to a higher initial disability rating for service-connected degenerative joint disease, cervical spine, currently with a noncompensable disability rating from August 25, 2006 and a 10 percent disability rating from February 11, 2011.

3.   Entitlement to an initial disability rating in excess of 10 percent for service-connected generalized anxiety disorder and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1988 and from November 2001 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted an increased disability rating of 10 percent for service-connected degenerative joint disease (DJD) of the lumbosacral spine and which granted service connection for cervical spine DJD and generalized anxiety disorder and assigned a noncompensable and 10 percent disability rating, respectively.  

In November 2010, the Veteran presented testimonial evidence at a hearing held at the Board's Central Office in Washington, DC before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The Board remanded these matters for further development in January 2011.

In a February 2016 rating decision, the Evidence Intake Center in Newman, Georgia increased the evaluations for lumbosacral DJD to 20 percent and for cervical DJD to 10 percent, both effective February 11, 2011.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher disability ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). The Appeals Management Center (AMC) subsequently granted service connection for upper radiculopathy C5/C6 associated with cervical DJD with a 20 percent evaluation effective June 14, 2017.  As yet, the Veteran has not initiated an appeal regarding the evaluation or effective date assigned for his upper extremity radiculopathy.

In January 2017, the Board again remanded these issues for further development.  They have since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to February 11, 2011, the Veteran's lumbosacral DJD was shown to manifest in, at worst, forward flexion of 70 degrees, and combined range of motion of 220 degrees; the evidence during this time does not demonstrate forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or symptoms of comparable severity.

2.  During the relevant appeal period, the Veteran's lumbosacral DJD has been shown to manifest in, at worst, forward flexion of 55 degrees and combined range of motion of 200 degrees; the Veteran's lumbosacral DJD has not manifested in forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or symptoms of comparable severity.

3.  During the relevant appeal period, the Veteran's cervical DJD manifested in, at worst, forward flexion limited to 45 degrees, combined range of motion of 260 degrees, and muscle tightness not severe enough to cause abnormal spinal contour; but not in forward flexion limited to 30 degrees or less, combined range of motion of 170 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or symptoms of comparable severity.

4.  Prior to November 24, 2008, the Veteran's service-connected generalized anxiety disorder manifested in depression, anxiety, suspiciousness, panic attacks occurring less than weekly, and mild memory loss resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal communication).

5.  From November 24, 2008, the evidence demonstrates that the Veteran's psychiatric symptoms were resolving with medication, and that he occasionally experiences periods of irritability, loss of concentration, and short term memory loss during periods of increased stress; such periods of anxiety/stress were not reported to lead to difficulty functioning regarding activities of daily living. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for lumbosacral DJD in excess of the currently assigned 10 percent prior to February 2011 and 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial 10 percent disability rating for cervical DJD, but no higher, have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  Prior to November 24, 2008, the criteria for an initial 30 percent disability rating for service-connected generalized anxiety disorder, but no higher, have been met; from November 24, 2008, the criteria for a disability rating in excess of the 10 percent currently assigned for generalized anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Overarching Considerations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For claims for higher initial ratings and increased ratings, evidence obtained during the appeal period may indicate that the degree of disability increased or decreased during the pendency of the appeal.  In such circumstances, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending, and "staged" ratings may be assigned.  Id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

Spine Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbosacral DJD

The Veteran's service-connected lumbosacral DJD is currently evaluated as degenerative arthritis of the spine under Diagnostic Code 5242, using the General Rating Formula for Diseases and Injuries of the Spine.  The service-connected lumbosacral DJD has a 10 percent evaluation prior to February 11, 2011 and a 20 percent evaluation thereafter.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Note (1) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  See also 38 C.F.R. § 4.71a, Plate V (2017).  Note (5) specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine segment or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  

When considering the evidence of record under the aforementioned laws and regulations, the Board finds that an award increased disability ratings for lumbosacral DJD in excess of the 10 percent and 20 percent in effect during the appeal period is not warranted.

Prior to February 11, 2011, the Veteran's lumbosacral DJD was shown to manifest in, at worst, forward flexion of 0-70 degrees, and combined range of motion of 220 degrees, demonstrated on range of motion testing at the August 2006 VA examination.  The Veteran described suffering from back strain, with stiffness and weakness of the back rendering him unable to pick up heavy objects.  He reported pain traveling to the right foot and to the neck and lower back that was burning, aching, and sharp, with a 4 out of 10 severity.  He stated that pain could be elicited through physical activity, and could be relieved by rest and Tylenol.  The Veteran further reported that when he is experiencing pain, he can function, although with medications.  He described functional impairment as back tightness making it hard to walk, tight legs rendering him unable to stand up straight, and an inability to bend over his legs.  On physical examination, the examiner observed that the Veteran had normal posture and gait, normal curvature of the spine, negative straight leg raise tests bilaterally, and found that there was no evidence of radiating pain on movement, no muscle spasm, and no tenderness, concluding that there were no signs of chronic nerve root involvement.  Private acupuncture and physical therapy records demonstrate that the Veteran showed muscle pain and tightness in the back.  While the Veteran was noted to have mild scoliosis at a VA rehabilitation consult visit in October 2008, physical examination showed no palpable tenderness of the lumbar paraspinal muscle and no trigger points.  The Veteran's gait was also normal and he was able to walk on his heels and toes at that time.  There is no competent evidence of record associating the Veteran's scoliosis with either muscle spasm or guarding related to the Veteran's service-connected lumbosacral DJD.

Therefore, prior to February 11, 2011, the evidence does not demonstrate that the Veteran's lumbosacral DJD manifested in forward flexion limited to between 30 and 60 degrees, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board has further considered the Veteran's described stiffness, weakness, and pain reportedly brought on by physical activity, including a notation in a progress note in September 2007 that he was experiencing low back soreness from hitching his trailer the night prior, but does not find these to be so severe as to render his lumbosacral disability comparable to that contemplated by a 20 percent disability rating.  In so finding, the Board finds particularly persuasive the October 2008 VA rehabilitation consult note which documented fair back range of motion with pain at the end of range, but no palpable tenderness of the lumbar paraspinal muscle, no trigger points, and no apparent weakness or sensory deficits as well as the Veteran's statement at the August 2006 VA examination that he can function at the time of his pain with over the counter medication.  These lead the Board to conclude that even during flare-ups of pain and repeated use/physical activity, prior to February 11, 2011, the Veteran's functional limitations are more-closely reflected by the criteria specified for a 10 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine. 

The Veteran is presently in receipt of a 20 percent disability rating for his lumbosacral DJD from February 11, 2011, the date of a VA examination demonstrating forward flexion of the thoracolumbar spine limited to 55 degrees.  This examination recorded the most significant limitation of motion for the thoracolumbar spine from February 11, 2011 to the present.  When considering the evidence of record during this period, an award in excess of the 20 percent currently assigned is not found warranted.

At the February 2011 VA examination, the Veteran reported that his pain had become constant and occurred every day, and that he received treatment including private chiropractic care and physical therapy, and over-the-counter medications including Tylenol and Advil.  He described bilateral paralumbar pain, mild to low-moderate in severity on a constant/daily basis, "at times, down both legs into the heels."  The Veteran did not give a medical history of spine condition flare-ups.  The Veteran did not report incapacitating episodes of spine disease, and reported no limitation to walking and no use of devices or aids.  He further denied numbness, paresthesias, and leg or foot weakness.  On physical examination, the Veteran's posture was normal without abnormal spinal curvature.  There was further no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing demonstrated forward flexion from 0-55 degrees, extension from 0-30 degrees, left lateral flexion from 0-30 degrees, right lateral flexion from 0-25 degrees, and lateral rotation from 0-30 degrees bilaterally.  Together, these represent a combined range of motion of the thoracolumbar spine of 200 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion testing, which also did not produce additional limitation of motion.  Sensory and strength testing for the right and left lower extremity were both normal, with reflex testing demonstrating hypoactive knee and ankle jerk tests bilaterally.  No opinion was provided as to whether the Veteran had lower extremity neuropathy associated with his service-connected lumbosacral DJD.

The Veteran continued to report back pain thereafter.  The Board remanded the issue for further development in February 2017 to provide the Veteran with a VA examination to ascertain the current severity of his lumbosacral DJD and to obtain an opinion as to whether there were any neurological abnormalities associated with the service-connected disability.  Also pursuant to the remand, the Veteran was asked to identify and provide the necessary authorizations to allow VA to obtain private physical therapy and acupuncture notes on his behalf.  The Veteran did not respond to this request, and therefore, such records could not be requested from the private treatment providers or considered by VA.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
 
The Veteran was provided with an additional VA examination of his back in June 2017.  At that time, the Veteran reported that his low back was sore daily with a pain severity of 1 out of 10, and that sitting for 2-3 hours bothers his back, noting that he used some lumbar rolls in his car and a pillow on the couch, and that hooking and unhooking his tow vehicle makes his back feel worse.  The Veteran reported flare-ups of pain of 3 out of 10 severity lasting for a few days duration and occurring once per year, at which point it hurts to walk.  He further reported that his right leg will sometimes fall asleep when he is on the toilet, but resolves when he gets up and starts to move around.  On physical examination, forward flexion was demonstrated from 0-75 degrees, with full or greater range of motion demonstrated on extension, and bilateral lateral flexion and rotation.  Pain was noted on examination for right and left lateral rotation, but it was found not to result in or cause functional loss.  There was no evidence of pain with weightbearing, no objective evidence of localized tenderness or pain on palpation, and no further limitation of motion after repetitive use testing.  Muscle spasm was noted, as the right paravertebral muscles were found to be tight, but they did not result in abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory examination were all normal, with straight leg raise testing positive on the right.  The examination report indicates that the Veteran had mild radiculopathy bilaterally of the sciatic nerve, but narrative statements later in the report indicate that the complaints concerning the bilateral leg were more likely than not associated with transient peripheral stretch or compression of the sciatic nerve not associated with the Veteran's service-connected lumbar condition.  The examiner noted that MRI of the lumbar spine did not reveal any neural compression peripherally or centrally in the lumbar region. 

The examiner provided an addendum report in September 2017, in which he clarified that the Veteran subjectively reported pain with movement from neutral to end range on both right and left lateral rotation, but that there were no objective signs of pain such as grimacing, slowing of motion, or altered motion on active motion testing.  Regarding the sciatic nerve findings, the examiner clarified that he was referencing the Veteran's described symptoms experienced while sitting on a toilet seat and temporarily compressing the sciatic nerve against the seat.  He specified that this was not a chronic disability and not due to the Veteran's service-connected lumbar condition, but rather is a common symptom noted after a person sits on any variety of seats.

At no time during the period between February 11, 2011 and the present has the evidence shown that the Veteran's lumbosacral disability manifested in range of motion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Even considering the Veteran's reports of pain and flare-ups making it difficult for him to walk, the reported once per year frequency of such flare-ups are not found to render the Veteran's overall lumbosacral disability picture comparable to the level of functional impairment contemplated by the next higher, 40 percent, disability rating.  In so finding, the Board notes that the evidence demonstrates that the Veteran retained significant function in his low back.  Within a few months of the February 2011 VA examination demonstrating the most-significant thoracolumbar range of motion limitation, an April 2011 VA primary care note documents that the Veteran sought, and received, medical clearance to take part in a 10 day, overnight hike in the Rocky Mountains, with the only caution being that he would be without his CPAP machine during that time.

As such, the weight of the evidence is found to be against the Veteran's appeal seeking increased ratings in excess of the 10 percent prior to February 11, 2011 and 20 percent thereafter in effect for his service-connected lumbosacral DJD.  In so finding, consideration has been given as to the appropriateness of further staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of higher evaluations, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Cervical DJD  

The Veteran is presently in receipt of a noncompensable disability rating for his cervical DJD prior to February 11, 2011 and a 10 percent disability rating thereafter, under Diagnostic Code 5242, used for rating Degenerative arthritis of the spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.  A 30 percent disability rating is warranted where forward flexion of the cervical spine is limited to 15 degrees or less; or, where there is favorable ankylosis of the entire cervical spine. 

When considering the evidence of record under the aforementioned laws and regulations, the Board finds that a higher initial 10 percent rating, but no greater, is warranted from the beginning of the appeal period.  

Prior to February 11, 2011, the date at which the Veteran's current 10 percent evaluation begins, while the Veteran reported that his cervical spine disability resulted in him not being able to turn his head and neck well, range of motion testing results did not demonstrate limited motion of the cervical spine.  At the August 2006 examination, the Veteran described stiffness and weakness of the neck limiting his range of motion, with constant pain of 3 out of 10 severity elicited by physical activity and relieved by rest and medication.  On physical examination, the Veteran was observed to have normal posture and gait, no evidence of radiating pain on movement or muscle spasm and no evidence of tenderness or ankylosis.  Range of motion testing demonstrated full range of motion of the cervical spine, without additional limitation following repetitive use testing.  The examiner found that there were no signs of chronic nerve root impairment.

Despite range of motion testing prior to February 2011 not demonstrating objective evidence of functional restriction of the cervical spine, it is noted that the examination report does not indicate whether objective evidence of painful motion manifested during testing.  The record contains notations from physical therapy and chiropractic visits between 2007 and 2008 for treatment of increasing neck and back pain.  A letter submitted from the Veteran's private acupuncture provider stated that examination showed muscle pain and tightness at the neck.  Additionally, an October 2008 VA consult rehab medicine note indicated that the Veteran described intermittent neck pain, particularly with rotation of the neck.  Physical examination on that date showed fair range of motion of the neck, with pain demonstrated at the end of range of motion.  The Veteran was assessed with chronic neck pain without radiculopathy.  A December 2008 VA physical medicine and rehabilitation record notes that the Veteran was last seen in the rehab clinic in October, and that he reported having a minor motor vehicle accident at the end of October which exacerbated  his pain, but went to an outside acupuncturist and received three treatments which had helped.  The Veteran also testified at the November 2010 Board hearing that he experienced clicking of the neck, neck pain which caused him headaches, and limited range of motion and tightness. When considering this evidence, an increased award of 10 percent is found warranted from the beginning of the appeal period, as the minimum evaluation available for a joint with painful motion per 38 C.F.R. § 4.59.  

The evidence does not show, however, that the service-connected cervical DJD has manifested in forward flexion of the cervical spine limited to 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour throughout the relevant appeal period.  

The Veteran's range of motion of the cervical spine during this time was shown, at worst, to be limited to forward flexion of 0-35 degrees, and a combined range of motion of 260 degrees.  The Board recognizes that an October 2008 VA consult rehab record documented that the Veteran had mild scoliosis, but notes that the same examination showed no palpable tenderness at the cervical and lumbar paraspinal muscle, and no trigger points.  As there is no evidence of muscle spasm or guarding associated with the Veteran's service-connected cervical DJD until June 2017, at which point spinal contour was found to be normal, the mere presence of scoliosis early during the appeal period is not found to render the Veteran's disability picture more in-line with an increased 20 percent disability rating.  Further, the February 2011 VA examination report notes that posture and head position were normal and there was no evidence of abnormal spinal curvature.  Additionally, while the Veteran reported some pain radiating into his upper extremities, objective testing at the VA examinations did not demonstrate objective evidence of radiculopathy.

At the VA examination conducted in June 2017, the Veteran reported that his neck is constantly stiff and has limited motion looking left and right, with ache radiating to his shoulder at times, sometimes with his fingers tingling on the right hand.  He continued that occasionally when he sleeps in some position, he feels his right arm going to sleep.  Objective range of motion testing demonstrated full forward flexion and extension, with left lateral flexion of 0-35 degrees, right lateral flexion of 0-30 degrees, left lateral rotation of 0-45 degrees, and right lateral rotation of 0-60 degrees.  The combined range of motion for the cervical spine was thus 260 degrees.  There was no objective evidence of painful motion noted on examination, with no evidence of pain with weightbearing, nonweight-bearing, active, or passive motion.  The Veteran reported flare-ups of pain of a 6/10 severity where his neck would become more tight leading to more limitation of motion, with such flare-ups occurring three or four times per month and lasting six to eight hours at a time.  Physical testing demonstrated full muscle strength, normal reflexes, and normal sensory examination.  Signs and symptoms of radiculopathy of mild numbness and mild paresthesias/dysesthesias of the right upper extremity were noted, with mild involvement of the upper, middle, and lower radicular groups.  The examiner then noted that the Veteran's arm numbness after sleeping was less likely associated with the cervical spine disabilities and more likely associated with transient stretch or compression of the peripheral nerves to the arm.  Nevertheless, the AMC granted service connection for upper extremity radiculopathy at C5/6 with a 20 percent disability rating effective June 14, 2017.

In finding that a disability rating in excess of 10 percent is not warranted for the service-connected cervical DJD, the Board has considered the Veteran's report of more-frequent flare-ups of pain at the June 2017 examination and notations that his right trapezius was noted to have increased tension.  However given the fact that the Veteran demonstrated full range of motion on forward flexion and retained significant functional ability in terms of combined range of motion of the cervical spine, both without evidence of painful motion, and the muscle tightness demonstrated did not result in abnormal gait or spinal contour, the evidence is not found to demonstrate a disability picture more in-line with an increased 20 percent disability rating, which contemplates forward flexion limited to between 15 and 30 degrees; combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
 
As such, the weight of the evidence is found to be against the award of an initial disability rating for service-connected cervical DJD in excess of the 10 percent which will be in place for the entire appeal period following implementation of this decision.  In so finding, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


Generalized Anxiety Disorder

The Veteran's service-connected psychiatric disability is currently rated as 10 percent disabling under Diagnostic Code 9434 (generalized anxiety disorder) and is evaluated under the criteria of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders

A 10 percent disability rating is contemplated for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

Although Global Assessment of Functioning (GAF) scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this regard, the Board notes that the DSM-V removed reference to Global Assessment of Functioning (GAF) scores.  However, as the amendment does not apply to claims certified for appeal to the Board or pending before the Board as of August 4, 2014, the DSM-IV governs the Veteran's claim, and GAF scores are relevant to the evaluation of his generalized anxiety disorder and depressive disorder.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation assigned is to be based on all the evidence that bears on occupational and social impairment. Id; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Considering the evidence of record under the aforementioned law and regulations, an award of a 30 percent disability rating, but no higher, is found warranted for the Veteran's generalized anxiety disorder prior to November 24, 2008.

The Veteran was provided with a VA psychiatric examination in August 2006, at which he reported some increased emotional problems getting along with people over the past four years.  He reported that when he complained of low energy and headaches, and some problems focusing and concentrating, as well as increased irritability, his primary care physician at the Pentagon told him that he might be depressed.  The Veteran reported continued problems with depression and not being satisfied with himself or his life, with frequent irritability, excessive worry, and easily becoming angry and agitated if things were not "done correctly" or if his family was late getting to events.  He noted that he had been called "controlling" by his wife, people at work, and when he was supervising Boy Scouts.  He reported he was asked by the troop to resign in 2005, prior to the appeal period, due to some difficulties with anger and rigid/controlling types of behavior.  On mental status evaluation, the Veteran's mood was noted to be somewhat depressed and his affect was constricted in range but overall appropriate.  He presented as alert, calm, and pleasant, with thought processes goal directed and adequately organized.  His short term and long term memory were grossly intact.  The examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder, not otherwise specified, and assigned a GAF of 70.  The examiner commented that he felt that the Veteran met the criteria for both diagnoses, which had emerged to cause dysfunction in the Veteran's life, described as "moderate social and occupational dysfunctioning."

A May 2007 VA psychology initial evaluation documented that the Veteran presented with anxiety related to a "host of life stressors," and non-compliance with prescribed anti-anxiety medications.  The Veteran reported frequent awakening, anergia, mild anxiety, variable concentration, and moderate short term memory problems.  He also reported anger problems resulting in verbal conflicts and physical conflicts where he would throw things, but not at people.  The Veteran demonstrated variable concentration and endorsed moderate short term memory problems.  He was noted to have a blunted affect, and a mood involving anxiety, depression, anger, irritability, agitation, and mood swings.  A GAF of 55 was assigned.

On his December 2007 Notice of Disagreement, the Veteran reported that he was then taking medication for his anxiety and depression, and had a decrease in work efficiency because of anxiety, panic attacks, chronic sleep impairment, memory loss, forgetting what he just did or what he was going to do, and forgetting names, directions, and past events.

The record contains a copy of the Veteran's February 2008 Federal Employees Retirement System (FERS) application, which includes a statement of disability.  In it, he reported getting very agitated with little things, being unable to volunteer as much because of low energy, sleepiness, and stress, and having more conflict in his romantic relationship.  He stated that he zones out at his home computer, does not socialize as much as he did previously, and that when he talks, he loses concentration and cannot complete sentences because he forgets what he was going to say.  He indicated that because of his other disabilities, his stress is too great to cope.

On his July 2008 VA Form 9, the Veteran reported having many occasions of decreased work efficiency and periods where he could not work.  He reported being depressed, anxious, and suspicious and stated that he suffered panic attacks twice per month, chronic sleep impairment, memory loss of names and directions, and decreased concentration where he would "block out" in front of his computer.

Considering this evidence, the Board finds that the Veteran's psychiatric symptom presentation prior to November 24, 2008 is most comparable to the type and severity of symptoms covered by the 30 percent criteria under the General Rating Formula for Mental Disorders.  Specifically, the Veteran's service-connected generalized anxiety disorder manifested in depression, anxiety, suspiciousness, panic attacks occurring less than weekly, and mild memory loss of such severity as to result in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal communication).  The symptoms, however, are not found to approach the severity of those contemplated under the 50 percent criteria, as would result in reduced reliability and productivity.  Although the Veteran reported difficulties with anger and rigid/controlling behavior prior to filing his claim, the Veteran specifically noted increased depression, isolation, withdrawal, loss of motivation, and fleeting suicidal thoughts around 2004 when in a very stressful job with an abusive supervisor.  The Board finds that the Veteran's presentation at the August 2006 VA examination, reflected in his reports of continuing to have "some problems" with depression but seemingly less than when in his prior stressful position years before the appeal period and as documented under the mental status evaluation, and by the assignment of a GAF of 70, demonstrate less severe symptoms.

The record contains a November 24, 2008 VA mental health initial evaluation note describing a lessening of psychiatric symptoms since being switched to Citalopram in August 2008.  The Veteran reported that he did not like what was going on with his life, and noted that he had a hearing pending with his former employer and conflict with Social Security. The report states that the change in medication seemed to have helped with the anger and nervousness.  The Veteran described his mood as angry and frustrated, and demonstrated appropriate and congruent affect.  He was found to be alert, oriented to person, place and time, and his recent, remote, and past memory were all found to be good.  His judgement was good and insight was fair.  The examiner assigned a GAF of 65 and diagnosed "anxiety disorder, resolving with medication."

Subsequent psychiatric notes continue to show more mild psychiatric symptoms mostly controlled with medication.  At July and August 2009 VA psychiatric appointments, the Veteran reported improvement of energy and mood on Citalopram, and said that he seemed calmer and felt less easily irritated.  He was again diagnosed with anxiety disorder, resolving with medication.  He continued to report improvement in mood, feeling calmer and less irritated on medication in October 2009.  A November 2009 VA psychiatry note documented that the Veteran appeared alert, oriented x3, cooperative, maintaining good eye contact, with clear and coherent speech, and logical and goal directed thought process.  Of his mood, he reported that "the last few weeks have been terrible," and had a frustrated affect.  VA psychiatry notes in January 2010, September 2010, and November 2010 all documented frustrated affect with concern about his spouse's behavior and continued arguments with his wife, but overall, the Veteran was still with anxiety disorder resolving with medication.

At the November 2010 Board hearing, the Veteran testified that when a lot is going on in his life, he has been depressed because of anxiety and stress.  He denied panic attacks, but continued to endorse short term memory issues, including difficulty remembering directions to places he had been before or people's names, stating that he guesses it is linked to anxiety, because increased stress makes it worse and causes him to lose concentration.  The Veteran described having a few, but not many, verbal confrontations, and periods of irritability and anxiety, which did not make it hard to function with regard to his daily activities. 

The Veteran was seen for another VA psychiatric examination in February 2011, where he reported being seen every couple of months by a private psychiatrist, with the last visit in November 2010.  Treatment records reviewed documented that the Veteran's anxiety symptoms were well controlled with medication, and noted that his conflict with his spouse was the major source of his stress at the time.  The Veteran reported not working, but did not contend that the unemployment was due to the effects of his mental disorder, but rather to multiple physical disability issues.  He reported conflict in his marriage over the past few years, a "very good" relationship with his children, and social relationships related to parents of other school children.  On mental status evaluation, the Veteran was noted to be well groomed and to have an appropriate appearance.  He demonstrated no abnormal thought process or communication, no delusions or hallucinations, and no suicidal or homicidal ideology.  He denied obsessive/ritualistic behavior and denied having panic attacks.  He was also observed to have appropriate behavior, good personal hygiene, was oriented x3, normal speech, no reported or apparent depression, depressed mood, or anxiety.  The Veteran reported impaired impulse control and problematic anger control in relation to his wife.  The Veteran reported moderate memory loss for numbers and objects and complained of not remembering names.  The examiner noted that psychiatric symptoms that continued to be present included intermittent and recurrent mild anxiety, occurring two or three times per month and lasting briefly, with remission usually sustained over long periods.  The Veteran was found to appropriately interact with others, to engage in social activities, to remain capable of basic activities of daily living, and to retain the ability to meet family responsibilities.  His symptoms were found to have a moderate effect on relationships and a mild effect on quality of life.  The examiner concluded that there were no psychiatric symptoms that would restrict employment.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and was noted to have marital problems and multiple physical problems.

An April 2012 VA mental health note documents that the Veteran was doing well with symptoms of anger and nervousness resolving with medication, although the Veteran reported no improvement in his relationship with his wife, who filed for separation and moved out.  At the appointment, the Veteran was observed to be relaxed and smiling, with no angry edge.  An October 2016 VA treatment record noted that the Veteran displayed normal mood and affect and was oriented x3, and that he denied depression, anxiety, and unusual stress.

The Veteran was provided with a final VA psychiatric examination in June 2017, where the examiner found that the Veteran's current level of occupational and social impairment equated to no mental diagnoses, and that he did not have any current functional impairment related to his mental health issues or conditions that would affect his occupational functioning or daily activities.  The examiner indicated that the Veteran did not report any psychotic symptoms such a delusions, hallucinations, or specific paranoid delusions.  The psychologist acknowledged that the Veteran reported that he believed his ex-wife was having him followed or "stalked" by people from the county, but explained that this would be considered an idea of reference that does not rise to the level of a delusion of reference, and thus, is not likely a symptom of psychosis.  The Veteran reported that other than court-ordered counseling related to his separation and divorce, he had not received mental health treatment in years.  When asked about depressed mood, the Veteran said that sometimes he felt "down about computer problems."  He denied all other mood symptoms, and said that while he worries more than he should, particularly about his adult children's safety, he can put the worries out of his mind and forget about them. The examiner noted review of the aforementioned VA progress notes, and additionally noted that the most recent VA progress notes from November 2015 to February 2017 did not record the presence of psychiatric symptoms.

Mental status evaluation at the June 2017 VA psychiatric examination showed the Veteran as alert and oriented to person, place, and time.  His appearance and grooming was unremarkable.  The examiner found him to be friendly and cooperative, with a euthymic affect including humor at appropriate moments.  The Veteran's statements were logical, coherent, rational, and organized, with psychotic symptoms neither observed nor reported.  Administration of the Beck Anxiety Inventory and Beck Depression Inventory tests resulted in scores representing "low" depression and anxiety, which was consistent with the information presented by the Veteran regarding his symptoms and their severity, on interview.  The examiner concluded that the Veteran did not currently meet the DSM-5 diagnostic criteria for any mental disorder or condition, and that he had no current functional impairment related to mental health issues or conditions that would affect occupational functioning or daily activities.

Considering the evidence of record under the aforementioned law and regulations, the Board concludes that the weight of the evidence is against the assignment of an evaluation in excess of the currently-assigned 10 percent for the Veteran's generalized anxiety disorder from November 24, 2008.  While the Veteran did continue to complain of mild memory loss for numbers and names during this time, he specified that this symptom as well as minor concentration and irritability difficulties were mostly an issue during periods of significant stress.  Review of the mental health treatment records for this period overwhelmingly show a decrease in anxiety and depression and related symptoms after having his medication changed to Citalopram in August 2008.  The November 24, 2008 treatment note is the first record demonstrating psychiatric symptoms largely controlled by continuous medication, and the Board has found that a higher initial rating is warranted prior to this date.  From November 24, 2008, although the evidence demonstrates that the Veteran reported anger and conflict in relation to his separation and subsequent divorce from his ex-wife, and suspiciousness related thereto, he continued to report a very good relationship with his two children and unproblematic social relationships with parents of other children who went to his children's' school.  His psychiatric symptoms are not found to be of such a severity as to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as the Veteran did not report that such symptoms led to any difficulty functioning regarding usual daily activities.

As such, the weight of the evidence is found to support the award of a 30 percent disability rating, but no higher, for the Veteran's service-connected generalized anxiety disorder prior to November 24, 2008, and is found to be against an award of a disability rating in excess of the 10 percent currently assigned thereafter.  In so finding, consideration has been given as to the appropriateness of further staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of higher evaluations, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Final Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  During the claim period for the claims decided herein, the Veteran submitted an application for increased compensation based on unemployability in May 2008, listing "idiopathic sleep apnea" as the disability preventing him from securing or following any substantially gainful occupation.  In a November 2008 rating decision, the RO granted this claim, and awarded a TDIU effective May 5, 2008.  As the Veteran has not disagreed with the effective date assigned for the award of TDIU, and further has not asserted that his lumbosacral or cervical DJD or generalized anxiety disorder contributed to his inability to secure and follow a substantially gainful occupation prior to this date, the Board finds that the issue of entitlement to an earlier effective date for the award of a TDIU has not been raised as part of the present appeals. 


ORDER

An increased disability rating for degenerative joint disease of the lumbosacral spine in excess of the currently assigned 10 percent prior to February 11, 2011 and 20 percent thereafter is denied.

An initial 10 percent disability rating for degenerative joint disease of the cervical spine for the whole appeal period, but no higher, is granted.
 
Prior to November 24, 2008, an initial 30 percent disability rating for service-connected generalized anxiety disorder, but no higher, is granted;  a disability rating in excess of 10 percent from November 24, 2008 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


